Citation Nr: 0834795	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sprain of the left great toe.

2.  Entitlement to service connection for a sprain of the 
left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to April 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection for a sprain of the left great toe was 
denied by the RO in a November 1999 rating decision; the 
veteran did not appeal that decision.

2.  The evidence submitted since the November 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for a 
sprain of the left great toe. 

3.  The veteran's sprain of the left great toe is not shown 
to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 1999 rating decision, which denied service 
connection for a sprain of the left great toe, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  The additional evidence presented since the rating 
decision in November 1999 is new and material and the claim 
for service connection for a sprain of the left great toe is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The veteran's sprain of the left great toe was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated May 1999, 
July 1999, February 2006, March 2006, April 2006 and May 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that in new and material evidence 
claims, such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was 
provided to the veteran in the February 2006 correspondence.  
This letter specifically advised the veteran of the reason 
for the prior denial of this claim, namely that the no 
permanent residual or chronic disability subject o service 
connection was shown by service medical records or 
demonstrated by evidence following service.  It also notified 
him that to reopen the claim new and material medical 
evidence relating to this fact was necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

When a veteran seeks to reopen a final decision the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The veteran's claim for service connection for a sprain of 
the left great toe was previously considered and denied by 
the RO in a November 1999 rating decision.  That rating 
decision noted that a sprain of the left great toe had 
occurred in service, but that no evidence was presented 
regarding any current diagnosis for a toe condition.  The 
veteran was provided notice of the decision and of his 
appellate rights, but he did not appeal.  The rating decision 
thus became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2005 the veteran applied to reopen the claim for 
service connection for a sprain to the left great toe.  A 
second rating decision in June 2006 declined to reopen on the 
grounds that the veteran had not submitted any new and 
material evidence.  The veteran appealed this decision and in 
June 2008 the RO issued a Statement of the Case in which it 
reopened the claim based on the submission of new and 
material evidence, but denied the claim on the merits based 
after a de novo review.  The evidence associated with the 
claims file subsequent to the February 1999 rating decision 
consists of VA treatment records.  Regardless of how the RO 
ruled on the question, the Board must determine for purposes 
of jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Board has reviewed the evidence submitted since the 
rating decision in February 1999 and has determined, as did 
the RO, that the evidence is both new and material because it 
related to an unestablished fact necessary to substantiate 
the claim for service connection for a sprain of the left 
great toe, namely, evidence of current treatment for a 
foot/toe condition, the absence of which was the basis for 
the previous denial of the claim by the RO in November 1999.  
Accordingly, the claim for service connection for a sprain of 
the left great toe is reopened.

Merits

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances lay 
evidence, of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran claims that his sprained left great toe is the 
result of an in-service injury.  Service medical records do 
show treatment for a sprained left great toe in early April 
1978.  However, this condition was an acute and temporary 
condition and was resolved in service.  Service medical 
records indicate that the veteran was found fit for full duty 
near the end of April 1978.  There was no other record of 
treatment or diagnosis relating to the left great toe and the 
veteran's separation examination was silent as to any such 
injury.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

After service, treatment for a left great to problem was 
first demonstrated in September 2003.  VA treatment records 
indicate that the veteran has a well-established diagnosis of 
gout which affects both his hands and feet.  The veteran has 
left foot pain and swelling of the left great toe because of 
gout.  The veteran also has bunions on both feet and 
degenerative joint disease.  None of these conditions were 
shown in service or diagnosed within a year of discharge.  
While treatment records show treatment for the left foot, 
they do not show treatment or findings related to any 
residuals of the sprain of the left great toe.  Additionally, 
the medical evidence of record, including VA and private 
treatment records, is silent on the question of causation.  
Based on the record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a sprain of the left great toe.

A claimant has the responsibility to present and support a 
claim for benefits under law administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of a left foot/big toe disability, but also of a 
nexus or relationship between that disorder and service.  The 
veteran has failed to do so.  In fact, there is no evidence 
suggesting a causal relationship between the claimed 
disability on appeal and the veteran's service.  The veteran 
obviously believes that his left foot/big toe disability is a 
result of an in-service event, but he has presented no 
medical evidence supporting this claim.  The veteran, as a 
lay person, lacks appropriate medical training and is 
therefore not competent to provide a probative opinion on a 
medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

In the absence of a current disability related to service by 
competent medical evidence, a grant of service connection is 
clearly not supportable.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board concludes that 
service connection for a sprain of the left great toe is not 
established. 


ORDER

New and material evidence having been presented, the claim of 
service connection for a sprain of the left great toe is 
reopened, and to this extent only, the appeal is granted.

Service connection for a sprain of the left great toe is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


